
	
		I
		111th CONGRESS
		1st Session
		H. R. 3387
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Castle (for
			 himself and Mr. Lynch) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reiterate that the Secretary of the Treasury is
		  required to submit a report on terrorism financing in accordance with the
		  Intelligence Reform and Terrorism Prevention Act of 2004.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Terrorist Financing Review
			 Act.
		2.FindingsCongress finds the following:
			(1)Terrorist groups
			 require financing for activities such as recruiting, training, and equipping
			 operatives; planning operations; bribing corrupt officials; traveling; and
			 securing false documents.
			(2)Following the
			 terrorist attacks upon the United States on September 11, 2001, the Federal
			 Government heightened its focus on combating terrorist financing by freezing
			 assets of terrorist financiers and support networks, prosecuting individuals
			 and entities for providing material support, and training and coordinating with
			 foreign governments.
			(3)More than seven
			 years after such terrorist attacks, media reports indicate that terrorist
			 organizations are evolving by becoming more decentralized, relying on less
			 sophisticated means to move money and avoid official banking systems, using new
			 technology to transfer money electronically, utilizing front organizations to
			 circumvent sanctions, and using complex money laundering schemes to cover up
			 terrorist financing activities.
			(4)Multiple
			 departments and agencies of the Federal Government have jurisdiction over
			 terrorist financing, including the Department of the Treasury, the Department
			 of Justice, the Department of Homeland Security, the Department of State, the
			 Department of Defense, the Federal Bureau of Investigation, and the Central
			 Intelligence Agency.
			(5)Section 6303(a) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 375)
			 required the President to submit to Congress a report evaluating and making
			 recommendations on the current state of the efforts of the United States to
			 curtail the international financing of terrorism and coordinate the
			 intelligence and agency operations within the Federal Government. Such section
			 further required the President to submit such report not later than 270 days
			 after the date of enactment of that Act. As of July 2009, the report required
			 by such section had yet to be submitted to Congress.
			3.Reiteration of
			 requirement to submit report on terrorism financingNot later than 180 days after the date of
			 the enactment of this Act, the President, acting through the Secretary of the
			 Treasury, shall submit to Congress the report required to be submitted under
			 section 6303(a) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 118 Stat. 3750).
		
